Citation Nr: 0401550	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the VA 
Regional Office (RO) in Los Angeles, California.  

In the October 2001 rating decision the RO also denied 
reopening a claim for service connection for tinnitus.  The 
RO also denied service connection for surgical scars from 
cancer excision, which was claimed to be the result of 
herbicide exposure.  The RO also denied a compensable rating 
for multiple service-connected shrapnel wound scars of the 
left temporal region, left lower extremity and the forearms.  

The veteran filed a notice of disagreement with the rating 
decision in December 2001.  The RO issued a statement of the 
case in October 2002.  

In his October 2002 substantive appeal the veteran 
specifically limited his appeal to the issue of service 
connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his claim for service connection for PTSD.  

In February 2001 the RO received a stressor statement from 
the veteran.  He reported three specific stressful events 
during active duty in the Republic of Vietnam, which he 
contends caused PTSD.  He maintains that he sustained his 
service-connected shrapnel wounds on one of these occasions 
while engaged in combat with the enemy.  He stated that he 
had been awarded the Purple Heart Medal for the injuries 
sustained in that attack, but he has since lost the 
certificate and has requested a copy of it from the National 
Personnel Records Center.  

The service medical records show the veteran was treated for 
soft tissue fragment wounds to the left calf, which were 
incurred on June 7, 1969.  He was admitted for further 
treatment several days later due to increased pain.  The 
wounds healed with treatment and he was discharged on June 
15, 1969.  The veteran's record of service (DD Form 214) and 
his service personnel records do not confirm that he had been 
awarded the Purple Heart Medal for these injuries.  

In his substantive appeal the veteran contended that he had 
submitted evidence, which is dated on October 17, 2000, in 
support of his claim for service connection for PTSD from two 
different VA physicians from the Bakersfield, California VA 
outpatient clinic.  This evidence is not in the claims 
folder.  He did submit a March 2002 VA psychiatric 
examination report.  The veteran reported his social and 
employment history as well as his current symptoms.  There 
were no in-service stressors reported by the veteran or 
considered by the psychiatrist.  

Based on his history and a mental status examination, the 
diagnosis was PTSD with depression.  The psychiatrist did not 
relate this diagnosis to any incident or stressful event of 
the veteran's active duty in the Republic of Vietnam.  This 
evidence has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence.  

Any pertinent evidence, which is received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated, will be referred to the appropriate rating or 
authorization activity for review and preparation of a 
supplemental statement of the case in accordance with 
38 C.F.R. § 19.31 (2003).  38 C.F.R. § 19.37(a) (2003).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  

38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
diagnosis and treatment for PTSD.  In his 
substantive appeal the veteran contended 
that there is evidence, which is dated on 
October 17, 2000, in support of his claim 
for service connection for PTSD from two 
different VA physicians from the 
Bakersfield, California VA outpatient 
clinic.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.

4.  The VBA AMC should contact the 
National Personnel Records Center and 
request verification that the veteran 
received the Purple Heart Medal for the 
fragment wound injuries to the left calf, 
which were incurred on June 7, 1969.  A 
negative reply should be issued if this 
cannot be verified.  

5.  The VBA AMC should request the 
veteran to provide any additional details 
regarding his in-service stressors.  

The VBA AMC then should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or 
any other appropriate agency to provide 
any available information, which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  These 
are located in the claims folder.  

6.  The VBA AMC should arrange for a VA 
special psychiatric PTSD examination with 
the appropriate VA medical facility.  The 
purpose of the examination is to 
determine whether the veteran has PTSD, 
and, if so, whether it is due to one of 
the stressful events he claims he 
experienced during active service in the 
Republic of Vietnam.  

The service medical records show the 
veteran was treated for soft tissue 
fragment wounds to the left calf on June 
7, 1969, which he contends were incurred 
during combat action with the enemy.  If 
the VBA AMC verifies the veteran's 
receipt of the Purple Heart Medal for 
these fragment wound injuries to the left 
calf or finds that the evidence obtained 
or already obtained corroborates this 
stressor, VBA AMC should notify the 
examiner that this is a verified 
stressor.  

The VBA AMC should specify for the 
examiner any other of the claimed 
stressors that are corroborated by the 
USASCRUR.  

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at a diagnosis.  The claims file 
and a separate copy of this remand  must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  If considered necessary, 
the examiner should conduct any necessary 
diagnostic studies and record pertinent 
medical complaints, symptoms and clinical 
findings.  

The examiner must conduct a thorough 
examination of the veteran's current 
mental status.  It is also imperative 
that the examiner reviews the veteran's 
service records, service medical records, 
and all pertinent post-service medical 
records.  The examiner must certify 
review such records, and provide an 
adequate discussion thereof.  

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the appellant currently have PTSD?  
If so, provide an opinion as to whether 
PTSD is causally related to service and 
indicate on what verified stressful 
incident(s) the diagnosis is based.  The 
examiner must express an opinion as to 
whether any psychiatric disorder found on 
examination such as depression is 
causally related to the veteran's 
service.  Any opinions expressed by the 
medical examiner should be accompanied by 
a complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the VBA 
AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
See VBA Fast Letter 00-87 (Nov. 17, 
2000); Stegall, supra.

8.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of entitlement to service 
connection for PTSD.   

If the benefit requested is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all applicable criteria pertinent to the veteran's claim.  
A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim of entitlement to service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


